               Case 20-19526-SMG         Doc 20     Filed 11/16/20     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION


IN RE:                                                     CASE NO. 20-19526-SMG
                                                           CHAPTER 7
CARLOS ENRIQUE HERNANDEZ


                       Debtor                       /

                  TRUSTEE’S NOTICE OF PROPOSED AUCTION SALE

TO:      ALL CREDITORS AND INTERESTED PARTIES ENUMERATED ON THE
         LIST ATTACHED TO THE ORIGINAL NOTICE ON FILE WITH THE COURT
         AND    ALL  PARTIES   REGISTERED    TO    RECEIVE   NOTICES
         ELECTRONICALLY.

         COMES NOW, the Trustee, MARC P. BARMAT, (the “Trustee”), and files this
Trustee’s Notice of Proposed Auction Sale of assets of the estate consisting of the following:
2009 Harley Davidson Heritage Softail Motorcycle – VIN: 1HD1JD5139T023005
         The Trustee, through National Auction Company, intends to sell the Debtor’s asset(s) by
way of auction to be held as follows:


DATE OF AUCTION                 TIME OF AUCTION              LOCATION OF AUCTION
                                11:00AM                      1900 SW 100th Avenue
                                                             Miramar, Florida 33025
                                                             Phone: (800) 659-7004


         Anyone wishing to inspect the above items before the auction must contact National
Auction Company to make an appointment.
         National Auction Company will announce the terms of the auction, which includes a ten
percent (10%) buyer’s premium, on the date of the auction.
         Every effort has been made to provide as complete and accurate description as possible.
The Trustee’s office makes no representations as to the condition of any asset being sold.
Everything is sold “as-is” “where-is” condition and without any warranty or guarantee. Any
potential bidder should do their own due diligence before making any offer.
              Case 20-19526-SMG         Doc 20     Filed 11/16/20    Page 2 of 5




       Any interested party may file its written objection, if any, with the Clerk, United States
Bankruptcy Court, 299 E. Broward Blvd., Room 112, Fort Lauderdale, FL33301 and must serve
a copy on the Trustee, MARC P. BARMAT, One Boca Place, Suite 337W, 2255 Glades Road,
Boca Raton, FL 33431.
       Pursuant to Bankruptcy Rule 6004 and Local Rule 6004-1(B), this proposed auction
will be deemed approved without the necessity of a hearing or Order if no objection to the
auction sale is filed and served within 21 days from the date of the service of this notice, or,
at least 5 days prior to the date of the proposed auction sale.




 Dated: November 16, 2020                            By: /s/ Marc P. Barmat, Trustee
                                                     MARC P. BARMAT, TRUSTEE
                                                     2255 Glades Road, Suite 301E
                                                     Boca Raton, FL 33431
                                                     Telephone: (561) 395-0500
                                                     Facsimile: (561) 338-7532
                                                     Email: barmat.trustee@furrcohen.com
                                  Case 20-19526-SMG      Doc 20          Filed 11/16/20   Page 3 of 5
Label Matrix for local noticing              Synchrony Bank                                  21st Century Oncology Inc
113C-0                                       PRA Receivables Management, LLC                 POB 862152
Case 20-19526-SMG                            PO Box 41021                                    Orlando, FL 32886-2152
Southern District of Florida                 Norfolk, VA 23541-1021
Fort Lauderdale
Mon Nov 16 12:20:58 EST 2020
Aes/ Edsouth                                 Assetcare                                       BCA Financial Services, Inc
Pob 61047                                    2222 Texoma Pkwy, Suite 180                     18001 Old Cutler Road, Suite 462
Harrisburg, PA 17106-1047                    Sherman, TX 75090-2484                          Miami, FL 33157-6437



BioReference Laboratories                    Blaine P Mitchell, DO                           Capital One Bank (USA), N.A.
POB 21134                                    500 North Hiatus Road, Suite 200                by American InfoSource as agent
New York, NY 10087-1134                      Pembroke Pines, FL 33026-5213                   PO Box 71083
                                                                                             Charlotte, NC 28272-1083


Capital One Bank Usa N                       Cavalry                                         Cavalry SPV I, LLC
Po Box 30281                                 POB 520                                         500 Summit Lake Drive, Ste 400
Salt Lake City, UT 84130-0281                Valhalla, NY 10595-0520                         Valhalla, NY 10595-2321



Cb Indigo/gf                                 Ccs/first National Ban                          Celtic Bank/contfinco
Po Box 4499                                  500 East 60th St North                          4550 New Linden Hill Road
Beaverton, OR 97076-4499                     Sioux Falls, SD 57104-0478                      Wilmington, DE 19808-2930



Celtic/cont                                  Conduent                                        Deborah Cintron
4550 New Linden Hill Road                    POB 30114                                       9217 SW 227th Street, Unit 5
Wilmington, DE 19808-2930                    Salt Lake City, UT 84130-0114                   Miami, FL 33190-1885



(p)DELL FINANCIAL SERVICES                   Dr. Arturo R. Logrono, MD                       Dr. Augusto E Whittwell
P O BOX 81577                                1 SW 129th Ave, Suite 201                       6705 SW 57th Avenue, Suite 416
AUSTIN TX 78708-1577                         Pembroke Pines, FL 33027-1716                   Miami, FL 33143-3644



Dr. David S Marshall, MD                     Dr. Isaac Levy, MD                              Edfinancial
3600 Washington St                           7770 Davie Road Extension                       120 N Seven Oaks Drive
Hollywood, FL 33021-8216                     Hollywood, FL 33024-2516                        Knoxville, TN 37922-2359



Florida Department of Education              Francisco R. Maderal, MD                        Freedom Road Financial
Office of Student Financial Assistance (     2140 W 68th St #300                             10605 Double R Blvd
325 West Gaines Street, Suite 1314           Hialeah, FL 33016-1815                          Reno, NV 89521-8920
Tallahassee, Florida 32399-6401


(p)FIRST SAVINGS BANK                        Fst Premier                                     Greater Florida Anesthesiologists LLC
PO BOX 5096                                  3820 N Louise Ave                               PO Box 17426
SIOUX FALLS SD 57117-5096                    Sioux Falls, SD 57107-0145                      Clearwater, FL 33762-0426
                               Case 20-19526-SMG      Doc 20          Filed 11/16/20   Page 4 of 5
HSBC Card Services                        Indira Hernandez                                Internal Revenue Service*
PO BOX 5222                               4964 SW 134th Avenue                            POB 7346
Carol Stream, IL 60197-5222               Hollywood, FL 33027-5510                        Philadelphia, PA 19101-7346



Jonathan D. Bratter, DO                   (p)JPMORGAN CHASE BANK N A                      Larkin Community Hospital
1951 SW 172nd Ave, Suite 203              BANKRUPTCY MAIL INTAKE TEAM                     7031 SW 62nd Ave
Hollywood, FL 33029-5613                  700 KANSAS LANE FLOOR 01                        Miami, FL 33143-4701
                                          MONROE LA 71203-4774


Lending Club Corp                         MERRICK BANK                                    Memorial Healthcare Systems
595 Market St                             Resurgent Capital Services                      2900 Corporate Way
San Francisco, CA 94105-2807              PO Box 10368                                    Hollywood, FL 33025-3925
                                          Greenville, SC 29603-0368


Memorial Hospital West                    Midland Credit Management                       NAVY FEDERAL CREDIT UNION
PO Box 628249                             POB 60578                                       P O BOX 3000
Orlando, FL 32862-8249                    Los Angeles, CA 90060-0578                      MERRIFIELD VA 22119-3000



NCB Management Services, Inc              Navy Fcu                                        Navy Federal Cr Union
POB 1099                                  One Security Place                              820 Follin Lane Se
Langhorne, PA 19047-6099                  Merrifield, VA 22119-0001                       Vienna, VA 22180-4907



Office of the US Trustee                  Quest Diagnostics                               Rausch Sturm
51 S.W. 1st Ave.                          PO BOX 4911                                     250 N Sunnyslope Road, Suite 300
Suite 1204                                Southeastern, PA 19398-4911                     Brookfield, WI 53005-4824
Miami, FL 33130-1614


(p)RENT RECOVERY SOLUTIONS                Surgical Solutions of Miami, LLC                Surgicare of Miramar
1945 THE EXCHANGE STE 120                 6705 Red Road, Suite 416                        14601 SW 29th Street, Suite 301
ATLANTA GA 30339-2062                     Miami, FL 33143-3644                            Hollywood, FL 33027-4714



Syncb/care Credit                         Syncb/ppc                                       Syncb/rooms To Go
C/o Po Box 965036                         Po Box 965005                                   C/o Po Box 965036
Orlando, FL 32896-0001                    Orlando, FL 32896-5005                          Orlando, FL 32896-0001



Tammy K Windisch, DO                      Tenet Florida Physicians Services               Webbank/fingerhut
703 N Flamingo Rd                         POB 100198                                      6250 Ridgewood Road
Hollywood, FL 33028-1006                  Atlanta, GA 30384-0198                          Saint Cloud, MN 56303-0820



Wells Fargo Bank, N.A.                    Westlake Financial Svc                          Wff Cards
POB 6426                                  4751 Wilshire Bvld                              Cscl Dispute Team N8235-04m
Carol Stream, IL 60197-6426               Los Angeles, CA 90010-3847                      Des Moines, IA 50306
                                  Case 20-19526-SMG              Doc 20           Filed 11/16/20     Page 5 of 5
Carlos Enrique Hernandez                             Marc P Barmat                                        Mitchell J. Nowack Esq.
4964 SW 134 Ave.                                     www.barmattrustee.com                                8551 Sunrise Blvd #208
Hollywood, FL 33027-5510                             2255 Glades Rd Suite 301E                            Plantation, FL 33322-4007
                                                     Boca Raton, FL 33431-7383




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Dell Financial Services                              Fsb Blaze                                            Jpmcb Card
c/o DFS Customer Care Dept                           500 E. 60th Street                                   Po Box 15369
POB 81577                                            Sioux Falls, SD 57104                                Wilmington, DE 19850
Austin, TX 78708


Rent Recovery Solutions                              End of Label Matrix
1945 The Exchange SE, Suite 120                      Mailable recipients     62
Atlanta, GA 30339                                    Bypassed recipients      0
                                                     Total                   62
